Case 1:19-cr-00131-PAE Document 358 Filed 03/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
19-CR-131-06 (PAE)

ORDER
CARL ANDREWS,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

For the reasons stated on the record at today’s conference, the defendant’s unopposed
motion for a stay is granted. The jury trial in this matter is therefore stayed until further order of
this Court. Beginning on Monday, March 30, 2020, and every Monday thereafter, counsel are
directed to submit a joint letter on ECF setting forth their views on the continued need for a stay.

A case management conference is set for April 27, 2020, at 10 a.m.

f mn A Cyl,

PAUL A. ENGELMAYER “”
United States District Judge

SO ORDERED.

Dated: March 16, 2020
New York, New York
